Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This communication is a Final office action on merit.  Claims 4, 17, and 25 were canceled. Claim 38 is new. Claims 1-4, 6-16, 18-24, 26-38, after amendment, are presently pending and have been considered below.

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/15/2019, 7/6/2020, and 6/14/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Priority
This application discloses and claims only subject matter disclosed in prior application no 13/351,585, filed 1/17/12, now US 9,686,647, and application no 15/496,503, now US 1032126, filed 4/25/17, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
    nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-3, 5-16, 18-24, 26-38 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,131,529 B1, Ayyagari et al. (hereinafter Ayyagari).


As to claim 1, Ayyagari discloses a method comprising: 
determining, based on a plurality of wireless coverage areas associated with a plurality of transceivers, a location for improved wireless coverage (Figs 22A-B, 24, 26; col 2, lines 14-60, one or more nodes in a dynamic network are movable to be repositioned to adjust network coverage); 
after the determining the location for improved wireless coverage, determining, based on information indicating an availability of at least one transceiver of the plurality of transceivers, that the at least one transceiver is available to move (Figs 25-27; col 2, lines 14-50, at least one of the plurality of nodes being a movable node; col 27, lines 22-col 28, line 7, identifying the node state in dynamic networks indicating or making request for repositioning movable nodes for benefiting inter-node communications in the network); and 
causing the at least one transceiver of the plurality of transceivers to move to the location to provide improved wireless coverage (Figs 18, 26-27; col 2, lines 14-60, one or more movable nodes being repositioned to adjust wireless network coverage to facilitate communications in the network or satisfy network demand). Note an ordinary skill in the art would understand and appreciate that adjusting network coverage to facilitate communications and satisfy network demand improves wireless network coverage.As to claim 2, Ayyagari discloses the method of claim 1, wherein the location comprises at least one of: a location for which there is insufficient wireless network coverage (col 2, lines 14-30, for reestablish a broken link or more efficient use of communication resources in the network); 
a location in need of wireless network coverage (col 2, lines 14-30, 47-60); a location for which it is desirable to add wireless network coverage; 
a location that would benefit from receiving wireless network coverage; a location outside coverage areas of the plurality of transceivers; a location lacking wireless network coverage; 
a location where a wireless signal has a strength below a threshold strength; or a location where bandwidth being used exceeds a threshold bandwidth.As to claim 3, Ayyagari discloses the method of claim 1, further comprising: after the causing the at least one transceiver to move to the location, establishing a connection, via the at least one transceiver, with a device in a wireless coverage area associated with the location (Figs 26, 28; col 2, lines 14-30, 47-60; col 28, lines 24-40, 48-66, establishing communication links between nodes including movable/moved nodes in communication network).
4. (Canceled)As to claim 5, Ayyagari discloses the method of claim 1, wherein the location is different from a plurality of locations associated with the plurality of transceivers (Fig 21A).

As to claim 6, Ayyagari discloses the method of claim 1, wherein the determining the location for improved wireless coverage comprises: determining a coverage area associated with the plurality of transceivers (Figs 11A-B; col 17, line 63-col 18, line 43); and determining a location outside the coverage area (Figs 11A-B, 21A).As to claim 7, Ayyagari  discloses the method of claim 1, wherein the determining the location for improved wireless coverage comprises: 
determining, based on the plurality of wireless coverage areas associated with the plurality of transceivers, a plurality of candidate locations (Figs 25-27, determine whether connection demand calls for additional or newly repositions nodes (e.g. candidate nodes movable) and update to node new positions; col 28, lines 17-40); and determining, among a plurality of candidate locations, a location closest to one of the plurality of transceivers (col 6, line 65- col 7, line 1; determining a minimum distance between nodes; col 6, lines 9-28, predetermined minimum distance among movable nodes).As to claim 8, Ayyagari discloses the method of claim 1, wherein the determining, based on the information indicating the availability of the at least one transceiver of the plurality of transceivers, that the at least one transceiver is available to move comprises determining that the at least one of the plurality of transceivers is not providing network access to any device (Figs 25-27; col 2, lines 22-27, communication link broken (e.g. not providing network access; col 27, lines 22-col 28, line 7).

As to claim 9, Ayyagari discloses the method of claim 1, wherein the information comprises information from a user of a mobile unit associated with the at least one transceiver (Figs 4A-B, 21; col 10, lines 11-25, communications network including agent and nodes being deployed in supporting communication between devices and users of the network. The nodes are therefore moved or system updated to serve user’s communication need, indicating the user’s communication quality/feedback govern the update, i.e. providing indication or information for movable nodes).As to claim 10, Ayyagari discloses the method of claim 1, wherein the information comprises schedule information (col 8, lines 14-32, an update based on a specified time interval (e.g. scheduled event; col 8, lines 46-55). 
As to claim 11, Ayyagari discloses the method of claim 1, wherein the causing the at least one transceiver to move comprises sending directions associated with the location (Fig 24A; col 26, lines 29-49). 

As to claim 12, Ayyagari discloses the method of claim 1, further comprising: prior to the causing the at least one transceiver to move to the location, sending a message indicating an incentive to move the at least one transceiver (Fig 15-16; col 22, line 48-col 23, line 7, determining and indicating whether updates overdue or necessary based on time interval or necessity; col 7, line 54-col 8, line 14, Agents sending relay and update information).As to claim 13, Ayyagari discloses the method of claim 1, further comprising: after the causing the at least one transceiver to move to the location, storing information indicating that the at least one transceiver is unavailable to move (Figs 4B, 29; col 7, lines 38- col 8, line 14, store and maintain information about agents/nodes/updates in local archive databases; col 6, lines 58-64; col 10, lines 45-61; the information includes both stationary and movable nodes).

As to claim 14, it is an apparatus claim encompassed claim 1. Rejection of claim 1 is therefore incorporated herein.

As to claims 15-16, 18-20, they are rejected with the same reason as set forth in claims 2-3, 5-8, respectively.

17. (Canceled)

As to claim 22, it recites a computer-readable medium storing instructions executed performing functions and features in claim 1 or 14. Rejection of claim 1 is therefore incorporated herein.

25. (Canceled)

As to claims 23-24, 26-28, they are rejected with the same reason as set forth in claims 2-3, 5-7, respectively.
As to claim 31, it is a system claim encompassed claim 1. Rejection in claim 1 is therefore incorporated herein.  Note Ayyagari also discloses a transceiver, of the plurality of transceivers, configured to provide wireless network coverage (abstract; Figs 25-26).

As to claim 32, it is rejected with the same reason as set forth in claim 2.
As to claim 33, it is rejected with the same reason as set forth in claim 3.
As to claim 34, it is rejected with the same reason as set forth in claim 5.
As to claim 35, it is rejected with the same reason as set forth in claim 6.
As to claim 36, it is rejected with the same reason as set forth in claim 7.

As to claim 21, it is rejected with the same reason as set forth in claims 9 and 10.
As to claim 29, it is rejected with the same reason as set forth in claims 9 and 10.
As to claim 30, it is rejected with the same reason as set forth in claim 10.

As to claim 37, it is rejected with the same reason as set forth in claim 21.


Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over US Ayyagari in view of US 2007/0287473 A1, Dupray (hereinafter Dupray).


As to claim 38, Ayyagari discloses the method of claim 1, further comprising: determining, based on a plurality of locations of a plurality of mobile units each carrying one of the plurality of transceivers, the plurality of wireless coverage areas (Figs 11A-11B, indicating the network coverage change due to repositions of mobile nodes in a dynamic wireless network; col 2, lines 14-30; col 18, lines 17-43; col 24, lines 4-7), wherein the determining, based on the information indicating the availability of the at least one transceiver of the plurality of transceivers, that the at least one transceiver is available to move (see rejection in claim 1). Ayyagari does not expressly disclose determining that at least one mobile unit, of the plurality of mobile units, that carries the at least one transceiver is rented by a user and the user has indicated a willingness to move the at least one mobile unit as directed. Dupray, in the same or similar field of endeavor, further teaches determining that at least one mobile unit, of the plurality of mobile units, that carries the at least one transceiver is rented by a user and the user has indicated a willingness to move the at least one mobile unit as directed (0578, 0599, 0611, routing/directing customers predetermined locations with wireless connection for service and/or merchant and the MS user is willing to visit merchant as directed).
Therefore, consider Ayyagari and Dupray’s teachings as a whole, it would have been obvious to one of skill in the art at the time of invention to incorporate Dupray’s teachings in Ayyagari’s method for providing additional and/or alternative choices for the mobile user.

Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive.  See additional citations and rejections in merit rejection above for details.
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner’s Note
Examiner has cited particular column, line number, paragraphs and/or figure(s) in the reference(s) as applied to the claims for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the reference(s) in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qun Shen whose telephone number is (571) 270-7927.  The examiner can normally be reached on Mon-Friday from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/QUN SHEN/
Primary Examiner, Art Unit 2661